             Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 1 of 10


 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                                EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION
11 MERYL POMPONIO,                                         Case No.:
12
                           Plaintiff,               COMPLAINT BY MERYL POMPONIO
13                                                  AGAINST GILBERT MURO, JR., et al., FOR
      v.                                            DAMAGES AND INJUNCTIVE RELIEF
14                                                  RESULTING FROM VIOLATIONS OF 1)
15   GILBERT MURO, JR., as an individual and doing TITLE III OF THE AMERICANS WITH
     business as “PizzavsBurrito”, JENNIFER LE, and DISABILITIES ACT OF 1990; 2) THE UNRUH
16   DOES 1-50, Inclusive,                          CIVIL RIGHTS ACT; and 3) THE
                                                    CALIFORNIA DISABLED PERSONS ACT.
17
                           Defendants.                     [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
18
                                                           52, 54, 54.1, 54.2 and 54.3.]
19
20
21           Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Ms. Pomponio” or “Plaintiff”)

22    through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las
23
      Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied
24
      her civil rights, hereby respectfully alleges, avers, and complains as follows:
25
26
                  THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
27
28


           COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -1-
            Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 2 of 10


 1          1.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 2
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 3
     confined to using a mobility device to complete her day to day activities.
 4
            2.     In October 31st, 2018, Ms. Pomponio was denied the full and equal access to a public
 5
 6   accommodation located at 1201 Georgia Street, Vallejo, CA 94590.

 7          3.     Ms. Pomponio now asks that this Court stand up for her rights under the Americans with
 8
     Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 9
     Act (“CDPA”).
10
11
       THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA,
12     SACRAMENTO DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
13
14          4.     The United States District Court has original federal question jurisdiction over this action

15   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
16   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
17
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
18
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
19
20   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state

21   law claims also arose from the same nucleus of operative facts or transactions.
22          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
23
     arose in the Eastern District, specifically at the real property located at 1201 Georgia Street, Vallejo,
24
     CA 94590.
25
26          6.     The Sacramento Division of the Eastern District of California, is the proper division

27   because all claims herein arose at the real property located at 1201 Georgia Street, Vallejo, CA 94590.
28


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
            Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 3 of 10


 1                              THE VICTIM AND THOSE RESPONSIBLE
 2
            7.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities.    Ms. Pomponio is therefore
 5
 6   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical

 7   condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
 8
     Civ. Code §§ 51 and 54.
 9
            8.     Defendants, GILBERT MURO, JR., and Does 1-50 (hereafter, collectively or
10
     individually, “Tenant ”), operate as a business establishment, hold themselves out to the public, and do
11
12   business as “PizzavsBurrito” at 1201 Georgia Street, Vallejo, CA 94590, and have substantial control

13   over the interior and exterior of the building, the parking lot, and all spaces adjacent to such building.
14
            9.     Defendants, JENNIFER LE, and Does 1-50 (hereafter, collectively or individually,
15
     “Landlord”, in their commercial real estate investment, owner, or landlord capacity), own, operate,
16
     manage, and have substantial control over the real property, including the interior and exterior of the
17
18   building, parking lot and all spaces adjacent to the buildings located at 1201 Georgia Street, Vallejo,

19   CA 94590.
20
            10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
21
     entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or
22
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
23
24   real property located at 1201 Georgia Street, Vallejo, CA 94590.

25          11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
26
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
27
28


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
            Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 4 of 10


 1   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 2
     complaint to allege their true names and capacities at such times as they are ascertained.
 3
            12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 4
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 5
 6   resulting injuries by, among other things, personally participating in the unlawful conduct or acting

 7   jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 8
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
 9
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
10
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
11
12   entities under their direction and control.

13
14                    MS. POMPONIO WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
15
            13.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
16
17   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

18   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
19   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
20
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.
21
            14.     In October 31st, 2018, Ms. Pomponio desired to go to and use the services, and/or buy
22
23   products at “PizzavsBurrito” which is located at 1201 Georgia Street, Vallejo, CA 94590.

24          15.     While in the parking lot adjacent to, surrounding, or while inside the business
25   “PizzavsBurrito”, Ms. Pomponio personally encountered barriers that interfered with her ability to use
26
     and enjoy the goods, services, privileges and accommodations offered by the facilities. Specifically,
27
     while visiting the business establishment, Ms. Pomponio had difficulty as the alleged accessible
28


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
            Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 5 of 10


 1   parking stall and access aisle had improper slopes making it more difficult for her to use her wheeled
 2
     mobility device. In addition, the parking lot was in a poor state of disrepair, with many pot holes and
 3
     gaps making it more difficult to travel in a wheeled device. Finally, the service counter was too tall
 4
     making it more difficult for Ms. Pomponio to reach.
 5
 6           16.    Despite Ms. Pomponio’ wish to patronize the businesses in the future, the above-

 7   mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,
 8
     services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
 9
     patrons such as herself.
10
             17.    Ms. Pomponio alleges, on information and belief, that Defendants knew that such
11
12   barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular

13   barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and
14
     dominion over the condition of the real property and building and had the financial resources to remove
15
     such barriers. Furthermore, Ms. Pomponio alleges, on information and belief, that such modifications
16
     were readily achievable as removal of the above barriers could have been achieved without much
17
18   difficulty or expense.

19           18.    Ms. Pomponio brings this lawsuit to encourage Defendants to ensure their property is
20
     accessible to all.
21
22                                         FIRST CLAIM
23                               VIOLATION OF TITLE III OF THE ADA
                                        (As to all Defendants)
24
             19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
25
26   allegation contained in all prior and subsequent paragraphs.

27           20.    The parking lot and building at the real property known as 1201 Georgia Street, Vallejo,
28   CA 94590 is owned, controlled, operated, leased, and managed by Defendants: Tenant, Landlord, Does


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -5-
            Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 6 of 10


 1   1-50, or their agents. The business “PizzavsBurrito”, including their parking lot, are open to the general
 2
     public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28 C.F.R. § 36.104.
 3
            21.    Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 4
     accommodation known as “PizzavsBurrito”, Defendants are prohibited from discriminating against
 5
 6   Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,

 7   services, facilities, privileges, advantages, or accommodations offered by the facilities.
 8
            22.    In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
 9
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
10
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
11
12   and have proper policies, practices, and procedures to ensure that individuals with disabilities are

13   afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
14
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
15
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
16
            23.    Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
17
18   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

19   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
20
     with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
21
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
22
     the interior, exterior, parking lot, or adjacent spaces, of the business known as “PizzavsBurrito”,
23
24   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy

25   the goods, services, privileges and accommodations offered at the facility.
26
27
28


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -6-
           Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 7 of 10


 1          24.      Specifically, Defendants failed to ensure that such real property was equally accessible
 2
     to individuals with disabilities and medical conditions by having the following barriers at the real
 3
     property:
 4
                  a. There is no unauthorized vehicle parking signage at each driveway entrance to the off-
 5
 6                   street parking or immediately adjacent to on-site accessible parking and visible from

 7                   each parking space in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
 8
                  b. The alleged accessible parking spaces and access aisles’ slopes exceed two percent
 9
                     (2%) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4 Exception, 2013 CBC
10
                     11B-502.4 Exception and 2016 CBC 11B-502.4 Exception;
11
12                c. The alleged parking space’s access aisles are not marked with a blue borderline in

13                   violation of 2013 CBC 11B502.3.3 and 2016 CBC 11B-502.3.3;
14
                  d. There are one or more openings in the ground surface that is greater one-half inch (½”)
15
                     in violation of 1991 ADAAG 4.5.4, 2010 ADAS 302.3, 2013 CBC 11B-302.3 and
16
                     2016 CBC 11B-302.3;
17
18                e. The service counter exceeds thirty-four inches (34”) above the finished floor in

19                   violation of 2010 ADAS 904.4.1, 2013 CBC 11B-904.4.1 and 2016 CBC 11B-904.4.1;
20
                  f. The coat soap dispenser and paper towel dispenser more than forty-eight inches (48”)
21
                     above the finished floor in violation of 1991 ADAAG 4.22.7, 2010 ADAS 603.4, 2013
22
                     CBC 11B-603.4 and 2016 CBC 11B-603.4;
23
24                g. The water supply and drainpipes under the lavatory are not insulated or otherwise

25                   configured to prevent contact in violation of 1991 ADAAG 4.19.4, 2010 ADAS 606.5,
26
                     2013 CBC 11B-606.5 and 2016 CBC 11B-606.5;
27
28


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -7-
            Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 8 of 10


 1                h. The mirror is located more than forty inches (40”) above the finished floor surface in
 2
                     violation of 1991 ADAAG 4.19.6, 2010 ADAS 603.3, 2013 CBC 11B-603.3 and 2016
 3
                     CBC 11B-603.3.
 4
            25.     As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her
 5
 6   disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,

 7   individuals in violation of 42 U.S.C. § 12181.
 8
            26.     Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
 9
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
10
     public who are physically disabled from full and equal access to these public facilities. Specifically,
11
12   Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that

13   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
14
     as other more able-bodied persons.
15
16                                       SECOND CLAIM
17                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
                                       (As to all Defendants)
18
            27.     Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
19
20   allegation contained in all prior and subsequent paragraphs.

21          28.     Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
22   Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
23
     pursuant to California law.
24
            29.     On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
25
26   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

27   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
28


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -8-
            Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 9 of 10


 1   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 2
     costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
 3
 4                                       THIRD CLAIM
 5                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
 6
            30.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
 7
 8   allegation contained in all prior and subsequent paragraphs.

 9          31.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
10   Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
11
     relief pursuant to California law.
12
            32.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
13
14   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

15   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
16   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
17
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
18
19
                                                     PRAYER
20
21   WHEREFORE, Plaintiff prays the following:

22          1.     For injunctive relief directing Defendants to modify their facilities and policies as
23   required by law to comply with ADA regulations, including the ADAAG where required; institute
24
     policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
25
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
26
27   Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities

28   in compliance with federal regulations, and which provide full and equal access, as required by law;


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
           Case 2:19-cv-02583-KJM-DB Document 1 Filed 12/21/19 Page 10 of 10


 1          2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
 2
     Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
 3
     facilities as complained of herein no longer occur and will not recur;
 4
            3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
 5
 6   damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.

 7   Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
 8
     Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 9
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
10
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
11
12   attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§

13   52 and 54.3; and
14
            5.     Grant such other and further relief as this Court may deem just and proper.
15
     Dated: December 20th, 2019
16
                                                                  /s/ Daniel Malakauskas
17
                                                                  By: DANIEL MALAKAUSKAS, of,
18                                                                MALAKAUSKAS LAW, APC,
                                                                  Attorney for PLAINTIFF
19
20
21
22
23
24
25
26
27
28


          COMPLAINT BY POMPONIO AGAINST GILBERT MURO, JR., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
